DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jackson et al. (US 2015/0055765).
 	Regarding claim 19, Jackson et al. (“Jackson”) teaches a method for delivering a transcribed voice message comprising:
 	detecting, by a computer, receipt of a voice message for delivery to a user, the voice message related to an incoming call for the user (i.e., an unified messaging (UM) server 202, as shown in figure 2, receiving a voicemail message about an incoming (new) call; para. [0025], [0036]); 
 	in response to detecting receipt of the voice message, determining, by the computer, in real time, a current presence of the user or subscriber on at least one of a plurality of messaging channels during receipt of the voice message (i.e., determining present information of a user which is available at either one of browser logins, smartphone applications, login status, etc., para. [0028]; or determining a current present of the user base on different class of services based on time, such as a salesman is always present between 8:00 am and 6:30 pm; para. [0026]); 
receiving, by the computer, the transcribed voice message (i.e., the UM server 202 communicates with a transcription server 208 for a transcribed or translated message and identifies a user associated with the transcribed voicemail message, e.g., identifying a recipient or called party, such as UM client 210A, 210B, 210C, 210D associated with the voicemail message as shown in figure 2, para. [0025] and [0030]); and 
delivering, by the computer, the transcribed voice message to the at least one messaging channel based on the real-time determination of the current presence of the user on the at least one messaging channel (i.e., a transcription of a save message from the incoming call is presented to the user or subscriber (para. [0036] and [0044]).
Regarding claim 19, Jackson further teaches the feature of determining the present information of the users based on activities and/or login status of the users in paragraph [0028].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2015/0055765) in view of Campos et al. (US 2018/0189794). 
	Regarding claim 1, Jackson et al. (“Jackson”) teaches a method for delivering a transcribed voice message comprising: 
detecting, by a computer, receipt of a voice message for delivery to a user, the voice message related to an incoming call for the user (i.e., an unified messaging (UM) server 202, as shown in figure 2, receiving a voicemail message about an incoming (new) call; para. [0025], [0036]); 
receiving, by the computer, the transcribed voice message (i.e., the UM server 202 communicates with a transcription server 208 for a transcribed or translated message and identifies a user associated with the transcribed voicemail message, e.g., identifying a recipient or called party, such as UM client 210A, 210B, 210C, 210D associated with the voicemail message as shown in figure 2, para. [0025] and [0030]); and 
delivering, by the computer, the transcribed voice message to the at least one messaging channel (i.e., a transcription of a save message from the incoming call is presented to the user or subscriber (para. [0044]).
It should be noticed that Jackson failed to teach the features of receiving and analyzing, by the computer, an indication of messaging channel preference from the user for a plurality of messaging channels; determining, by the computer, a ranked list of at least a portion of the plurality of messaging channels based on the indication of messaging channel preference; selecting, by the computer, at least one messaging channel from the ranked list for delivery of the transcribed voice message; receiving, by the computer, the transcribed voice message; delivering, by the computer, the transcribed voice message to the at least one messaging channel selected from the ranked list. However, Campos et al. (“Campos”) teaches a system and a method of automatically provide digital receipts for purchased goods, or other content related to customers, through a diverse set of messenger channels (para. [0027]). The method starts with receiving identity information for a customer captured during a transaction. The identity information included the customer’s phone number, etc. (para. [0043]). Next, the system matches the identity information for the customer with at least one customer profile from a database. For example, the system matches the telephone number with a customer profile with the same telephone number (para. [0045]). The system determines and analyzes an indication based on one or more preferred messaging channels associated with the customer which may be explicitly given by a customer, or explicitly appear in a customer profile or customer interaction. For example, a customer may have indicated in a feedback form that the customer prefers phone and Facebook Messenger to other message channels (para. [0064] and [0054]). The system further updates and/or adds one or more messaging parameters to the customer profile, based on customer behavior data in the customer profile. The messaging parameters include one or more preferred messaging channels, a priority or order of messaging channels (as “ranked list” of messaging channels) to use for specific interactions or message type (para. [0068]). Finally, the method comprises the features of determining (selecting) and delivering the receipt to the customer via the preferred messaging channel (para. [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of receiving and analyzing, by the computer, an indication of messaging channel preference from the user for a plurality of messaging channels; determining, by the computer, a ranked list of at least a portion of the plurality of messaging channels based on the indication of messaging channel preference; selecting, by the computer, at least one messaging channel from the ranked list for delivery of the transcribed voice message; receiving, by the computer, the transcribed voice message; delivering, by the computer, the transcribed voice message to the at least one messaging channel selected from the ranked list, as taught by Campos, into view of Jackson in order to provide the transcribed voice message to the called party on the called party’s preferred channel.
Regarding claims 2 and 3, Jackson further teaches a salesman indicating messaging channel preference for messages received from channels associated with phone numbers and/or emails originating from a group of client companies during the business hours as different time periods within a single day (para. [0026]).
Regarding claim 4, Jackson further teaches feature of determining specific communication device(s) the user has “available” or presence of user to accept the communications, para. [0028] or determining, where possible, whether the subscriber is currently accessing the UM server 202 via one of a plurality of UM clients 201A, 201B, 210C, 210D, such as a smartphone, personal computer, etc., para. [0031] and [0032]); transcribing, by the computer, the voice message to text (i.e., the system 100, as shown in figure 1, transcribes the voicemail message if the subscriber is accessing the messaging server via the transcription capable client; (para. [0040]).
Regarding claim 5, Jackson further teaches the feature of continuously monitoring the plurality of messaging channels to determine whether the user is present on each channel based on presence information collected by an UM directory 214 from UM clients. The presence information is automatically generated or manually set by the user. The presence information can also be determined from activities and/or login status of UM clients (para. [0028]). 
Regarding claim 6, Jackson further teaches the feature of continuously monitoring the plurality of messaging channels to determine whether the user is present on each channel based on presence information collected by an UM directory 214 from UM clients. The presence information is automatically generated or manually set by the user. The presence information can also be determined from activities and/or login status of UM clients (para. [0028)).
Regarding claim 7, Campos further teaches message templates relating to instructions, steps or rules associated with determined message type and the determined messaging channel in order to develop one or more rules on delivery of the messages (para. [0055]). 
Regarding claim 8, Campos also teaches the limitations of the claim, such as a receipt is sent by M&S or retailer’s network sites via one of the preferred messaging channels which was previously indicated by the user in paragraphs [0046] and [0068].
Regarding claim 9, Campos also teaches the limitations of the claim, such as simultaneously sending one or more individualized transaction messages to the customer via preferred messaging channel in paragraph [0047].
Regarding claim 10, Jackson teaches a system for delivering a transcribed voice message (i.e., system 100 as shown in figure 1) comprising: 
a memory device (i.e., memory 130), storing executable instructions; and 
a processor (i.e., processor 120) in communication with the memory device, the processor when executing the executable instructions:
detecting receipt of a voice message for delivery to a user, the voice message related to an incoming call for the user (i.e., an unified messaging (UM) server 202, as shown in figure 2, receiving a voicemail message about an incoming (new) call; para. [0025], [0036]); 
receiving the transcribed voice message (i.e., the UM server 202 communicates with a transcription server 208 for a transcribed or translated message and identifies a user associated with the transcribed voicemail message, e.g., identifying a recipient or called party, such as UM client 210A, 210B, 210C, 210D associated with the voicemail message as shown in figure 2, para. [0025] and [0030]); and 
delivering, by the computer, the transcribed voice message to the at least one messaging channel (i.e., a transcription of a save message from the incoming call is presented to the user or subscriber (para. [0044]).
It should be noticed that Jackson failed to teach the features of receiving and analyzing, by the computer, an indication of messaging channel preference from the user for a plurality of messaging channels; determining, by the computer, a ranked list of at least a portion of the plurality of messaging channels based on the indication of messaging channel preference; selecting, by the computer, at least one messaging channel from the ranked list for delivery of the transcribed voice message; receiving, by the computer, the transcribed voice message; delivering, by the computer, the transcribed voice message to the at least one messaging channel selected from the ranked list. However, Campos et al. (“Campos”) teaches a system and a method of automatically provide digital receipts for purchased goods, or other content related to customers, through a diverse set of messenger channels (para. [0027]). The method starts with receiving identity information for a customer captured during a transaction. The identity information included the customer’s phone number, etc. (para. [0043]). Next, the system matches the identity information for the customer with at least one customer profile from a database. For example, the system matches the telephone number with a customer profile with the same telephone number (para. [0045]). The system determines and analyzes an indication based on one or more preferred messaging channels associated with the customer which may be explicitly given by a customer, or explicitly appear in a customer profile or customer interaction. For example, a customer may have indicated in a feedback form that the customer prefers phone and Facebook Messenger to other message channels (para. [0064] and [0054]). The system further updates and/or adds one or more messaging parameters to the customer profile, based on customer behavior data in the customer profile. The messaging parameters include one or more preferred messaging channels, a priority or order of messaging channels (as “ranked list” of messaging channels) to use for specific interactions or message type (para. [0068]). Finally, the method comprises the features of determining (selecting) and delivering the receipt to the customer via the preferred messaging channel (para. [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of receiving and analyzing, by the computer, an indication of messaging channel preference from the user for a plurality of messaging channels; determining, by the computer, a ranked list of at least a portion of the plurality of messaging channels based on the indication of messaging channel preference; selecting, by the computer, at least one messaging channel from the ranked list for delivery of the transcribed voice message; receiving, by the computer, the transcribed voice message; delivering, by the computer, the transcribed voice message to the at least one messaging channel selected from the ranked list, as taught by Campos, into view of Jackson in order to provide the transcribed voice message to the called party on the called party’s preferred channel.
Regarding claims 11 and 12, Jackson further teaches a salesman indicating messaging channel preference for messages received from channels associated with phone numbers and/or emails originating from a group of client companies during the business hours as different time periods within a single day (para. [0026]).
Regarding claim 13, Jackson further teaches feature of determining specific communication device(s) the user has “available” or presence of user to accept the communications, para. [0028] or determining, where possible, whether the subscriber is currently accessing the UM server 202 via one of a plurality of UM clients 201A, 201B, 210C, 210D, such as a smartphone, personal computer, etc., para. [0031] and [0032]); transcribing, by the computer, the voice message to text (i.e., the system 100, as shown in figure 1, transcribes the voicemail message if the subscriber is accessing the messaging server via the transcription capable client; (para. [0040]).
Regarding claim 14, Jackson further teaches the feature of continuously monitoring the plurality of messaging channels to determine whether the user is present on each channel based on presence information collected by an UM directory 214 from UM clients. The presence information is automatically generated or manually set by the user. The presence information can also be determined from activities and/or login status of UM clients (para. [0028]). 
Regarding claim 15, Jackson further teaches the feature of continuously monitoring the plurality of messaging channels to determine whether the user is present on each channel based on presence information collected by an UM directory 214 from UM clients. The presence information is automatically generated or manually set by the user. The presence information can also be determined from activities and/or login status of UM clients (para. [0028)).
Regarding claim 16, Campos further teaches message templates relating to instructions, steps or rules associated with determined message type and the determined messaging channel in order to develop one or more rules on delivery of the messages (para. [0055]). 
Regarding claim 17, Campos also teaches the limitations of the claim, such as a receipt is sent by M&S or retailer’s network sites via one of the preferred messaging channels which was previously indicated by the user in paragraphs [0046] and [0068].
Regarding claim 18, Campos also teaches the limitations of the claim, such as simultaneously sending one or more individualized transaction messages to the customer via preferred messaging channel in paragraph [0047].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,212,249. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)). 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
						
Date: July 2021